Citation Nr: 0928597	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-26 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for osteoporosis.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1953 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

In August 2007, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In correspondence of record dated July 2005, the Veteran 
stated that he received VA treatment since 1990 from the VA 
facility on Wilshire Boulevard.  The evidence only contains 
VA treatment records from the West Los Angeles Medical Center 
dated from July 2000 to June 2006.  The record does not 
indicate that the RO attempted to obtain earlier VA treatment 
records.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the Veteran's complete VA treatment records should 
be obtained on remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file the Veteran's complete 
treatment records from the West Los 
Angeles VA Medical Center, dated from 
1990 to  2000 and from June 2006 to the 
present.  If any of these records, 
particularly those from 1990 to 2000, 
are not available, a negative reply is 
required.

2.  Then, if additional relevant 
records are obtained, readjudicate the 
claims on appeal with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If after any 
required readjudication is 
accomplished, the decision with respect 
to the claims remains adverse to the 
Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



